Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. ____________________

ENERGY ENVIRONMENTAL CORPORATION,
a Colorado corporation,

       Plaintiff,

v.

THE CITY AND COUNTY OF DENVER, ACTING BY AND THROUGH ITS BOARD OF
WATER COMMISSIONERS A/K/A DENVER WATER,

      Defendant.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff Energy Environmental Corporation for its Complaint against Defendant The City

and County of Denver, acting by and through its Board of Water Commissioners also known as

Denver Water, states and alleges:

                                       I. THE PARTIES

       1.      Energy Environmental Corporation ("EEC") is a Colorado corporation having a

principal place of business at 8295 South Krameria Way, Centennial, Colorado 80112.

       2.      The City and County of Denver created the Denver Water Department to operate

and maintain a municipal water works system and plant on behalf of the City and County of Denver

and its inhabitants and created the Board of Water Commissioners as the governing body and

policy maker of the Denver Water Department ("Denver Water"). The City and County of Denver

acts by and through its Board of Water Commissioners. Denver Water, which is a municipal

corporation and political subdivision of the State of Colorado, exists and operates pursuant to the


                                                1
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 2 of 19




laws of Colorado and Article 10 of Charter of the City and County of Denver. Denver Water is

headquartered in Denver, Colorado.

                                 II. JURISDICTION AND VENUE

        3.      This action arises under the Patent Act, 35 U.S.C. §§ 101, et seq. The infringing

acts of Denver Water, as complained of herein, were committed in this District and have caused

and continue to cause EEC injury in this district. The Court has original jurisdiction over the

parties and the claims asserted in this action pursuant to 28 U.S.C. §§ 1331 and 1338.

        4.      This Court has personal jurisdiction over Denver Water because Denver Water has

committed, and continues to commit, acts of infringement in this District, has conducted business

in this District, and/or has engaged in continuous and systematic activities in this District.

        5.      Venue is proper in this District pursuant to 28 U.S.C. § 1400 because Denver Water

has a regular and established place of business in this District and has committed acts of

infringement in this District.

                                  III. THE PATENTS-IN-SUIT

        6.      U.S. Patent 9,410,752 ("the '752 Patent") titled "Hydronic Building Systems

Control" was filed on August 16, 2013 and claims priority to Provisional Application No.

61/684,564, filed on August 17, 2012. The United States Patent and Trademark Office ("USPTO")

duly and legally issued the '752 Patent on August 9, 2016. A copy of the '752 Patent is attached

hereto as Exhibit 1 and incorporated herein by reference.

        7.      Independent claim 1 of the '752 Patent is representative of the subject matter of the

'752 Patent and is set forth in its entirety below.

               1.    A method for controlling heating and cooling in a conditioned space,
        the method comprising the steps of:


                                                      2
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 3 of 19




                (a) receiving in a microprocessor controller a desired set point temperature
        and a desired set point humidity;
                (b) receiving in the microprocessor controller a plurality of sensor inputs
        from a plurality of sensors, wherein the plurality of sensors sense at least one
        temperature and at least one relative humidity;
                (c) processing by the microprocessor controller the plurality of sensor inputs
        from the plurality of sensors in light of the desired set point temperature and the
        desired set point relative humidity;
                (d) calculating and tracking by the microprocessor controller a first dew
        point in a fresh intake air moving into a dehumidifying device; and a second dew
        point in a thermally conductive structure in the conditioned space;
                (e) sending a plurality of digital signals from the microprocessor controller
        to a devices controller; and
                (f) sending a plurality of control signals from the devices controller to a
        plurality of devices, the plurality of devices selected from the group consisting of
        analog devices and digital devices, wherein the plurality of devices upon receiving
        the plurality of control signals achieve the desired set point temperature and the
        desired set point humidity in the conditioned space by:
                        (i) circulating a fluid within at least one of the thermally conductive
        structure and the dehumidifying device, wherein the dehumidifying device is in
        fluid connection with the thermally conductive structure;
                        (ii) moving the fresh intake air through the dehumidifying device
        and into the conditioned space;
                        (iii) keeping a first temperature of the fluid less than the first dew
        point at the dehumidifying device; and
                        (iv) keeping a second temperature of the fluid greater than the
        second dew point at the thermally conductive structure.

        8.      U.S. Patent 10,072,863 ("the '863 Patent") titled "Hydronic Building Systems

Control" was filed on July 5, 2016 and claims priority to U.S. Continuation Application No.

13/969,316, filed on August 16, 2013 (the '752 Patent), and to Provisional Application No.

61/684,564, filed on August 17, 2012. The USPTO duly and legally issued the '863 Patent on

September 11, 2018. A copy of the '863 Patent is attached hereto as Exhibit 2 and incorporated

herein by reference.

        9.      Independent claim 1 of the '863 Patent is representative of the subject matter of the

'863 Patent and is set forth in its entirety below.



                                                      3
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 4 of 19




        1.       A method for controlling heating and cooling in a conditioned space, the
        method comprising the steps of:
                 (a) receiving in a microprocessor controller a desired set point temperature;
                 (b) receiving in the microprocessor controller a plurality of sensor inputs
        from a plurality of sensors, wherein the plurality of sensors sense at least one
        temperature and at least one relative humidity;
                 (c) processing by the microprocessor controller the plurality of sensor inputs
        from the plurality of sensors in light of the desired set point temperature;
                 (d) calculating and tracking by the microprocessor controller a dew point in
        at least one of:
                         (i) a fresh intake air moving into a dehumidifying device;
                         (ii) a thermally conductive structure in the conditioned space; or
                         (iii) the conditioned space;
                 (e) sending a plurality of digital signals from the microprocessor controller
        to a device controller; and
                 (f) sending a plurality of control signals from the device controller to a
        plurality of devices, wherein the plurality of devices upon receiving the plurality of
        control signals achieve the desired set point temperature in the conditioned space
        by:
                         (i) circulating a fluid within the thermally conductive structure;
                         (ii) keeping the temperature of the fluid greater than the dew point
        at the thermally conductive structure.

        10.     U.S. Patent 10,330,336 ("the '336 Patent") titled "Hydronic Building Systems

Control" was filed on August 9, 2018 and claims priority to U.S. Continuation Application No.

15/202,370 (the '863 Patent), to U.S. Continuation Application No. 13/969,316, filed on August

16, 2013 (the '752 Patent), and to Provisional Application No. 61/684,564, filed on August 17,

2012. The USPTO duly and legally issued the '336 Patent on June 25, 2019. A copy of the '336

Patent is attached hereto as Exhibit 3 and incorporated herein by reference.

        11.     Independent claim 52 of the '336 Patent is representative of the subject matter of

the '336 Patent and is set forth in its entirety below.

               52. A method for controlling occupant comfort in a conditioned space, the
        method comprising the steps of:
               (a) receiving in a microprocessor controller at least one of a desired set point
        temperature, a desired set point relative humidity, or a desired set point dew point;



                                                   4
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 5 of 19




                 (b) receiving in the microprocessor controller a plurality of sensor inputs
        from a plurality of sensors, wherein the plurality of sensors sense at least one
        temperature;
                 (c) processing by the microprocessor controller the plurality of sensor inputs
        from the plurality of sensors in light of the desired set point temperature, desired
        set point relative humidity, or desired set point dew point;
                 (d) calculating and tracking by the microprocessor controller a dew point in
        at least one of:
                         (i) a fresh intake air moving into a dehumidifying device;
                         (ii) a thermally conductive structure in the conditioned space; or
                         (iii) the conditioned space;
                 (e) sending a plurality of digital signals from the microprocessor controller
        to a device controller; and
                 (f) sending a plurality of control signals from the device controller to a
        plurality of devices, wherein the plurality of devices upon receiving the plurality of
        control signals achieve the desired set point temperature, set point relative
        humidity, or set point dew point; in the conditioned space by:
                         (i) circulating a fluid within the thermally conductive structure;
                         (ii) keeping the temperature of the fluid greater than the dew point
        at the thermally conductive structure,
                 wherein the microprocessor controller is programmed to provide staged
        heating, cooling and ventilation.

        12.     U.S. Patent 10,907,848 ("the '848 Patent") titled "Hydronic Building Systems

Control" was filed on May 14, 2019 and claims priority to U.S. Continuation Application No.

16/059,342 (the '336 Patent), to U.S. Continuation Application No. 15/202,370 (the '863 Patent),

to U.S. Continuation Application No. 13/969,316 (the '752 Patent), and to Provisional Application

No. 61/684,564, filed on August 17, 2012. The USPTO duly and legally issued the '848 Patent on

February 2, 2021. A copy of the '848 Patent is attached hereto as Exhibit 4 and incorporated herein

by reference.

        13.     Independent claim 1 of the '848 Patent is representative of the subject matter of the

'848 Patent and is set forth in its entirety below.

                1. An apparatus comprising:
                a conditioned space;



                                                      5
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 6 of 19




              a thermally conductive structure oriented below and thermally connected
     with the conditioned space;
              at least one source process heat exchanger fluidly connected to at least one
     first thermal storage and at least one second thermal storage;
              at least one first process heat circulator fluidly connected to the at least one
     source process heat exchanger and configured to circulate a first source fluid
     through the at least one first thermal storage;
              at least one second process heat circulator fluidly connected to the at least
     one source process heat exchanger and configured to circulate a second source
     fluid through the at least one second thermal storage;
              at least one hydronic-to-air circulator fluidly connected to the at least one
     first thermal storage;
              at least one energy transfer and ventilation device comprising a dedicated
     outdoor air system (DOAS) and at least one hydronic coil-to-air heat exchanger,
     wherein the at least one hydronic coil-to-air heat exchanger is fluidly connected to
     the at least one hydronic-to-air circulator;
              the at least one hydronic-to-air circulator is configured to circulate at least
     one hydronic coil supply fluid in the at least one hydronic coil-to-air heat
     exchanger;
              the at least one energy transfer and ventilation device is configured with at
     least one fresh air fan fluidly connected to a fresh air supply;
              wherein the at least one energy transfer and ventilation device receives the
     fresh air supply, and outputs into the conditioned space at least one of:
                       a fresh air; and
                       a conditioned air;
              at least one fan coil unit comprising: a fan and at least one fan coil unit
     hydronic coil-to-air heat exchanger in fluid communication with an air in the
     conditioned space, wherein the at least one fan coil unit returns the air from the
     conditioned space and supplies the conditioned air into the conditioned space;
              a radiant mixing device in fluid communication with the at least one first
     thermal storage, the thermally conductive structure, and the at least one fan coil unit
     hydronic coil-to-air heat exchanger;
              at least one first hydronic load circulator fluidly connected to the at least
     one first thermal storage and fluidly connected to the radiant mixing device,
     wherein the at least one first hydronic load circulator circulates a first hydronic
     supply fluid to the at least one first thermal storage and the radiant mixing device;
              the at least one first hydronic load circulator is fluidly connected to:
                       the thermally conductive structure; and
                       the at least one fan coil unit hydronic coil-to-air heat exchanger;
              the at least one first hydronic load circulator circulates a mixed radiant
     supply fluid from the radiant mixing device through:
                       the thermally conductive structure; and
                       the at least one fan coil unit hydronic coil-to-air heat exchanger;



                                                6
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 7 of 19




              wherein a temperature of the mixed radiant supply fluid is modulated by the
     operation of at least one of:
                       the radiant mixing device; and
                       the at least one first hydronic load circulator that modulates a mixed
     flow of fluid comprised of a portion of at least one of:
                       the first hydronic supply fluid; and
                       a first hydronic return fluid;
              at least one second hydronic load circulator fluidly connected to:
                       the at least one second thermal storage that is fluidly connected to:
                       the thermally conductive structure that is fluidly connected to:
                       the at least one fan coil unit hydronic coil-to-air heat exchanger that
     is fluidly connected to:
                       at least one DOAS hydronic coil-to-air heat exchanger;
              wherein the at least one second hydronic load circulator circulates a second
     hydronic supply fluid in:
                       the at least one second thermal storage; and
                       at least one of:
                       the thermally conductive structure;
                       the at least one fan coil unit hydronic coil-to-air heat exchanger;
     and
                       the at least one DOAS hydronic coil-to-air heat exchanger;
              at least one temperature sensor in at least two of:
                       the conditioned space;
                       the thermally conductive structure; and
                       the at least one energy transfer and ventilation device;
              at least one humidity sensor in at least two of:
                       the conditioned space;
                       the at least one energy transfer and ventilation device; and
              the fresh air supply;
              a plurality of sensors that send a plurality of sensor inputs to a
     microprocessor controller, the plurality of sensors selected from the group
     consisting of at least two of:
                       the at least one temperature sensor;
                       a pressure sensor;
                       an atmospheric pressure sensor;
                       the at least one humidity sensor; a relative humidity sensor;
                       an air velocity sensor;
                       a fluid velocity sensor;
                       a power sensor; and
                       a real time energy use sensor;
              a building automation system configured to achieve at least one of:
                       at least one energy efficiency;
                       at least one health benefit;
                       at least one safety benefit; and


                                                7
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 8 of 19




                      at least one comfort benefit;
             the building automation system comprising:
                      a client/server architecture; and
                      the microprocessor controller;
             a memory coupled to and readable by the microprocessor controller and
     storing therein a plurality of instructions that, when executed by the microprocessor
     controller, causes the microprocessor controller to:
                      receive at least one of:
                      a cooling set point temperature for the conditioned space;
                      a heating set point temperature for the conditioned space;
                      a temperature from the at least one temperature sensor; and
                      a humidity level from the at least one humidity sensor;
             calculate a dew point temperature for at least one of:
                      a fresh air intake;
                      the conditioned air into the conditioned space;
                      a surface of the thermally conductive structure; and
                      the conditioned space;
             in response to processing at least one of:
                      the cooling set point temperature for the conditioned space; and
                      the heating set point temperature for the conditioned space;
             process:
                      the temperature from the at least one temperature sensor;
                      the humidity level from the at least one humidity sensor; and
                      the dew point temperature;
             to achieve at least one of:
                      the at least one energy efficiency;
                      the at least one health benefit;
                      the at least one safety benefit; and
                      the at least one comfort benefit;
             execute at least two of the following:
                      send a thermal storage temperature control signal to the at least one
     source process heat exchanger causing the at least one source process heat
     exchanger to maintain at least one of:
                      a set point temperature in the at least one first thermal storage; and
                      a set point temperature in the at least one second thermal storage;
                      send a hydronic-to-air circulator control signal to the at least one
     hydronic-to-air circulator causing the at least one hydronic-to-air circulator to
     circulate the at least one hydronic coil supply fluid;
                      send a first hydronic load circulator control signal to the at least one
     first hydronic load circulator causing the at least one first hydronic load circulator
     to circulate the mixed radiant supply fluid;
                      send a second hydronic load circulator control signal to the at least
     one second hydronic load circulator causing the at least one second hydronic load
     circulator to circulate the second hydronic supply fluid;


                                                8
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 9 of 19




                       send a hydronic supply mixing control signal to at least one of the
       radiant mixing device and the at least one first hydronic load circulator that
       modulates at least one of the temperature of the mixed radiant supply fluid and the
       flow rate of the mixed radiant supply fluid and maintain a temperature of the surface
       of the thermally conductive structure above the dew point temperature;
                       send a DOAS temperature control signal to the at least one energy
       transfer and ventilation device that modulates a temperature of the conditioned air
       from the at least one energy transfer and ventilation device into the conditioned
       space;
                       send a DOAS humidity control signal to the at least one energy
       transfer and ventilation device that modulates a humidity of the conditioned air
       from the at least one energy transfer and ventilation device into the conditioned
       space; and
                       send a ventilation air fan control signal to at least one of:
                       the at least one energy transfer and ventilation device; and
                       the at least one fresh air fan to modulate a fan speed.

       14.    The '752 Patent, '863 Patent, '336 Patent and the '848 Patent are collectively referred

to as "the EEC Patents."

       15.    EEC owns all rights, title and interest in and to the EEC Patents.

                              IV.   GENERAL ALLEGATIONS

       A.     EEC

       16.    EEC was formed by Albert R. Wallace in 2006 and is a leading designer and

installer of high-performance heating, cooling and ventilating systems for commercial and

residential spaces. EEC's systems intelligently control hydronic radiant heating and cooling with

dehumidification to achieve high efficiency and cost savings.

       17.    Mr. Wallace is a member of the American Society of Heating and Refrigeration

and Air Conditioning Engineers (ASHRAE); a Certified Geo-Exchange Designer (CGD) and

Certified Energy Manager (CEM) by the Association of Energy Engineers; a Certified Trainer and

Installer by the International Ground Source Heat Pump Association; and certified and permitted

by the Colorado Division of Water Resources for geo-exchange systems. Mr. Wallace has earned


                                                9
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 10 of 19




the LEED for Homes Accredited Professional designation from the U.S. Green Building Council.

He is a former Associate Member of the American Institute of Architects, served as past President

of the Colorado Heat Pump Association, and as a HERS rater and Director of E*Star Colorado.

Mr. Wallace holds Advanced Building Science Master's Certification and is a certified contractor

for Tridium's NiagaraAX enterprise control software. He served on the technical committee

creating the 2015 Uniform Solar, Hydronics and Geothermal Code from the International

Association of Plumbing and Mechanical Officials.

       18.      Mr. Wallace holds a Bachelor of Science degree in Aeronautical Engineering from

the U.S. Air Force Academy in Colorado Springs, a Master's degree in Business Administration

from Golden Gate University in California, and dual Master's degrees in Architecture and

Landscape Architecture with Certificates in Design/Build and Historic Preservation from the

University of Colorado at Denver.

       19.      As part of its business, EEC provides professional engineering consulting in the

area of radiant heating and cooling, geothermal heat pumps, building science, ventilation systems

and controls.

       B.       EEC's Prior Relationship with M.A. Mortenson Company
                and Heating & Plumbing Engineers, Inc.

       20.      In 2013, EEC was engaged by and provided consulting engineering services to

RMH Group, a mechanical and electrical consultant hired to design a radiant heating and cooling

system to be installed as part of new barracks being constructed at Fort Carson in Colorado

Springs, Colorado for the 13th Combat Aviation Brigade. The general contractor for the Fort

Carson construction project was M.A. Mortenson Company ("Mortenson"). The lead mechanical

engineering company for the Fort Carson barracks construction project was Heating & Plumbing


                                               10
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 11 of 19




Engineers, Inc. ("HPE"). Upon information and belief, RMH Group engaged EEC as a consultant

because Mortenson, the general contractor, expressed concerns regarding the adequacy of RMH

Group's radiant heating and cooling system design for the barracks.

       21.     In an August 27, 2013 meeting, Mr. Wallace, on behalf of EEC, reported to

Mortenson, RMH Group and HPE that the RMH Group design would not meet the specifications

of the U.S. Army for the Fort Carson 13th Combat Aviation Brigade barracks and identified needed

enhancements for the radiant heating and cooling system design to meet the Army's specifications.

At the August 27 meeting, Mr. Wallace disclosed his original pending patent application

(Application Serial No. 13/969,316, now the '752 Patent) to Mortenson, HPE and RMH Group,

and provided a diagram directly from his pending patent application of a viable radiant heating

and cooling system that would satisfy the Army's specifications.

       22.     On September 11, 2013, Mr. Wallace met with RMH Group engineers to discuss

his concerns specific to the faulty design of the radiant heating and cooling system for the barracks.

       23.     On September 13, 2013, Mr. Wallace met with Mr. William Green, a Principal and

President of RMH Group, and Mr. Hung Dang, Senior VP of Engineering at RMH Group, in a

final attempt to remedy the faults in the RMH design for the barracks. At that meeting, Mr. Dang

explained to Mr. Wallace that the design was 90 percent complete and had already been approved

by the U.S. Army Corps of Engineers. He explained to Mr. Wallace that RMH Group was a long

standing business with qualified engineers and advised Mr. Wallace to focus on issues unrelated

to the identified potential system failures. After this meeting and following delivery of EEC's

report commenting on the RMH Group design, RMH Group chose not to follow Mr. Wallace's

advice and terminated EEC's consulting involvement. The hydronic heating and cooling system



                                                 11
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 12 of 19




was built according to RMH Group's design and subsequently failed. Litigation ensued between

HPE and RMH Group over the failure of RMH Group's design. In connection with the litigation,

HPE hired Mr. Wallace as an expert in the area of radiant heating and cooling system design and

operation. Upon information and belief, the lawsuit settled favorably to HPE and the radiant

heating and cooling system in the Fort Carson barracks was retrofitted to incorporate the changes

suggested by Mr. Wallace and as described in his then-pending patent application.

       C.     The Denver Water Administration Building

       24.    In 2016, construction started on redevelopment of the operational complex for

Denver Water, a municipal entity empowered by the City and County of Denver, Colorado to

operate and maintain a water works system on behalf of the City and County of Denver. The

operational complex included construction of a new Administration building at 1600 West 12th

Avenue, Denver, Colorado ("the Administration Building"). Construction of the Administration

Building is complete. Mortenson was the general contractor for construction of the Administration

Building. HPE was the contractor responsible for all mechanical engineering with respect to the

design and construction of the Denver Water Administration Building.

       25.    The Administration Building incorporates a hydronic radiant system together with

a ventilation system (collectively, "the Accused System") that is used for heating, cooling and

conditioning the air within the building. Upon information and belief, HPE designed and installed

the Accused System. Publicly available engineering drawings, labeled Denver Water Operations

Complex Redevelopment, 01 Administration, Construction Documents, Volume 2, Food

Service/Fire/MEP/Lighting/Technology/Acoustics, and dated March 24, 2017, disclose relevant




                                               12
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 13 of 19




details of the Accused System. A copy of these construction drawings is attached hereto as

Exhibit 5 and incorporated by reference in its entirety.

       26.     At least as early as December 7, 2017, EEC provided written notice to Denver

Water of the '752 Patent and EEC's then pending patent application Serial No. 15/202,370 (which

issued as the '863 Patent). A copy of the notice is attached as Exhibit 6 and is incorporated herein

by reference in its entirety. The notice was sent by certified mail and, upon information and belief,

was received by Denver Water. Shortly thereafter, EEC was contacted by William Eustace,

President of HPE, who acknowledged having received a copy of the December 7, 2017 notice from

Denver Water. Upon information and belief, Mr. Eustace was acting on behalf and at the request

of Denver Water. Mr. Eustace expressed to EEC his displeasure with the notice and, upon

information and belief, also caused Uponor Corporation, a piping supplier who worked with EEC,

to threaten legal action against EEC due to the notice.

       27.     By letter dated November 6, 2019 to James Lochhead, Chief Executive Officer of

Denver Water, counsel for EEC notified Denver Water that the heating, ventilating and cooling

system installed and operating in the Denver Water Administration Building infringed EEC's '752

Patent, '863 Patent and '336 Patent. At this point in time, the '848 Patent had not issued. A copy of

this letter is attached as Exhibit 7 and is incorporated herein by reference in its entirety.

       28.     Counsel for Denver Water acknowledged receipt of the November 6, 2019 letter by

email on November 20, 2019 and stated that the letter had been forwarded to its general contractor,

Mortenson, and architect, Stantec Inc. A copy of this email is attached as Exhibit 8 and is

incorporated herein by reference in its entirety.




                                                    13
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 14 of 19




        29.     Subsequently, in late February or early March, 2020, counsel for Mortenson

contacted counsel for EEC by telephone and advised that Mortenson had tendered defense of

EEC's patent infringement claims to HPE and that Mortenson and its subcontractor would be

following up with a response to the infringement claims. A copy of an email confirming the

telephone conversation is attached as Exhibit 9 and is incorporated herein by reference in its

entirety.

        30.     To date, no response has been provided to EEC from Denver Water, Mortenson,

HPE or any other Mortenson subcontractor.

        D.      Patent Infringement by Denver Water

        31.     Operation of the Accused System directly infringes one or more of the '752 Patent

claims without authority of EEC. More specifically and without limitation, Denver Water has

been and is directly infringing, either literally or under the doctrine of equivalents, at least Claims

1-6, 10, 12 and 13 of the '752 Patent by operation of the Accused System. A claim chart further

detailing infringement of these claims of the '752 Patent is attached as Exhibit 10 and incorporated

herein by reference in its entirety.

        32.     Denver Water directly infringes one or more of the '863 Patent claims without

authority of EEC. More specifically and without limitation, Denver Water has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claims 1-4, 6-8, 17-19 and

36-39 of the '863 Patent by operation of the Accused System. A claim chart further detailing

infringement of these claims of the '863 Patent is attached as Exhibit 11 and incorporated herein

by reference in its entirety.




                                                  14
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 15 of 19




        33.      Denver Water directly infringes one or more of the '336 Patent claims without

authority of EEC. More specifically and without limitation, Denver Water has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claims 52-56, 60, 61, 65

and 73-77 of the '336 Patent by operation of the Accused System. A claim chart further detailing

infringement of these claims of the '336 Patent is attached as Exhibit 12 and incorporated herein

by reference in its entirety.

        34.      Denver Water directly infringes one or more of the '848 Patent claims without

authority of EEC. More specifically and without limitation, Denver Water has been and is directly

infringing, either literally or under the doctrine of equivalents, at least Claims 1-80 of the '848

Patent by operation of the Accused System. A claim chart further detailing infringement of these

claims of the '848 Patent is attached as Exhibit 13 and incorporated herein by reference in its

entirety.

                              V. FIRST CLAIM FOR RELIEF
            (Patent Infringement Under 35 U.S.C. § 271(a) – U.S. Patent No. 9,410,752)

        35.      The allegations set forth in paragraphs 1 through 34 are hereby realleged and

incorporated herein by reference.

        36.      With knowledge of the '752 Patent, Denver Water, directly and literally, or in the

alternative under the doctrine of equivalents, infringes one or more claims of the '752 Patent, in

violation of 35 U.S.C. § 271(a), in this district by operating the Accused System.

        37.      The infringement of the '752 Patent by Denver Water has been willful since the

Accused System was first operated and continues to be willful.

        38.      Because of Denver Water's infringement of the '752 Patent, EEC has suffered and

will continue to suffer damages.


                                                 15
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 16 of 19




       39.     Because of Denver Water's infringement of the '752 Patent, EEC has suffered and

will continue to suffer irreparable harm in this District.

                          VI. SECOND CLAIM FOR RELIEF
        (Patent Infringement Under 35 U.S.C. § 271(a) – U.S. Patent No. 10,072,863)

       40.     The allegations set forth in paragraphs 1 through 34 are hereby realleged and

incorporated herein by reference.

       41.     With knowledge of the '863 Patent, Denver Water, directly and literally, or in the

alternative under the doctrine of equivalents, infringes one or more claims of the '863 Patent, in

violation of 35 U.S.C. § 271(a), in this district by operating the Accused System.

       42.     The infringement of the '863 Patent by Denver Water has been willful at least since

Denver Water received the November 6, 2019 letter (Exhibit 7) and continues to be willful.

       43.     Because of Denver Water's infringement of the '863 Patent, EEC has suffered and

will continue to suffer damages.

       44.     Because of Denver Water's infringement of the '863 Patent, EEC has suffered and

will continue to suffer irreparable harm in this District.

                           VII. THIRD CLAIM FOR RELIEF
        (Patent Infringement Under 35 U.S.C. § 271(a) – U.S. Patent No. 10,330,336)

       45.     The allegations set forth in paragraphs 1 through 34 are hereby realleged and

incorporated herein by reference.

       46.     With knowledge of the '336 Patent, Denver Water, directly and literally, or in the

alternative under the doctrine of equivalents, infringes one or more claims of the '336 Patent, in

violation of 35 U.S.C. § 271(a), in this district by operating the Accused System.




                                                  16
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 17 of 19




       47.     The infringement of the '336 Patent by Denver Water has been willful at least since

Denver Water received the November 6, 2019 letter (Exhibit 7) and continues to be willful.

       48.     Because of Denver Water's infringement of the '336 Patent, EEC has suffered and

will continue to suffer damages.

       49.     Because of Denver Water's infringement of the '336 Patent, EEC has suffered and

will continue to suffer irreparable harm in this District.

                         VIII. FOURTH CLAIM FOR RELIEF
      (Patent infringement Under 35 U.S.C. § 271(a) – U.S. Patent No. 10,907,848)

       50.     The allegations set forth in paragraphs 1 through 34 are hereby realleged and

incorporated herein by reference.

       51.     Denver Water, directly and literally, or in the alternative under the doctrine of

equivalents, infringes one or more claims of the '848 Patent, in violation of 35 U.S.C. § 271(a), in

this district by operating the Accused System.

       52.     Because of Denver Water's infringement of the '848 Patent, EEC has suffered and

will continue to suffer damages.

       53.     Because of Denver Water's infringement of the '848 Patent, EEC has suffered and

will continue to suffer irreparable harm in this District.

       54.     Denver Water's continued infringement of the '848 Patent by operation of the

Accused System is willful.

                                   IX.   PRAYER FOR RELIEF

       WHEREFORE, EEC prays for judgment in its favor and against Denver Water as follows:

       a.      That Denver Water has infringed one or more claims of the EEC Patents;




                                                  17
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 18 of 19




        b.     That Denver Water, its officers, directors, agents, servants, employees, privies,

representatives, attorneys, parent and subsidiary corporations or other related entities, successors,

assigns, licensees, retail distributors, and all persons in active concert or participation with any of

them, be enjoined from infringing the EEC Patents or, in the alternative, be compelled to enter into

a patent license with EEC authorizing the continued operation of the Accused Systems relative to

the EEC Patents;

        c.     That EEC be awarded damages in an amount to be determined at trial for Denver

Water's infringing activities, which are no less than a reasonable royalty;

        d.     That EEC be awarded treble damages by reason of any willful, wanton and

deliberate infringement found under 35 U.S.C. § 284;

        e.     That EEC be awarded its pre-judgment and post-judgment interest;

        f.     That EEC be awarded its costs and expenses of suit, including expert witness fees;

        g.     That EEC be awarded its attorneys' fees should this case be found to be exceptional

under 35 U.S.C. § 285;

        h.     That Denver Water be required to account for all gains, profits, advantages, and

unjust enrichment derived from its violations of law; and

        j.     That EEC be awarded other and further relief as the Court deems appropriate and

just.




                                                  18
Case 1:21-cv-02235-SKC Document 1 Filed 08/17/21 USDC Colorado Page 19 of 19




                                   X.    JURY DEMAND

      EEC demands a trial by jury on all issues so triable.

DATED: August 17, 2021                      Respectfully submitted,


                                            By: s/ Todd P. Blakely
                                                Todd P. Blakely
                                                     tblakely@sheridanross.com
                                                Paul Sung Cha
                                                     pscha@sheridanross.com
                                                SHERIDAN ROSS P.C.
                                                1560 Broadway, Suite 1200
                                                Denver, Colorado 80202-5141
                                                Telephone: 303-863-9700
                                                Facsimile: 303-863-0223
                                                E-mail:       litigation@sheridanross.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   ENERGY ENVIRONMENTAL
                                                   CORPORATION




                                              19
